Title: To George Washington from William Ledyard, 28 October 1780
From: Ledyard, William
To: Washington, George


                  
                     
                     May it please Your Excellency
                     New London 28th Octr 1780 8 oclock P.M.
                  
                  This Morning appeared of this Harbour (Standing into Gardiners
                     Bay) a Fleet of Ships—but the weather being very thick, was not able to count
                     more than ten Sail, though I was inform’d by a Boatman that arrived here, that
                     he counted last evening to the South Eastward of Fishers Island thirteen Sail
                     which appeard to be large Ships, by the Appearence of these Ships & the
                     Signal Guns they have fired Suppose it to be Arbuthnots Fleet returnd
                     again—Should have sent my Boat for the purpose of reconitering them this day if
                     the weather had been proper—shall write his Excellency General Rochambeau as
                     Soon as I can get the Necessary information of their Numbers & Strength
                     and if any thing material  will inform Your Excellency. I have the Honor to be
                     Your Excellency’s Most Obt Servant

                     Wm Ledyard Lt Colo. Commandr
                  
               